                                      UN rr€S 5T1-fe'\ D,Sfri ct CooRt
Case: 1:19-cv-00553 Document #: 36 Filed: 11/26/19 Page 1 of 3 PageID #:140
                                                                                                 rtt
                                       A/oRlln n.n D)S 1(icf of tul ruoi S
                                      2 qSlel-n D i/ isio"'
                                                                  'No
                                                                        : l1
                   [0,   n+)ff
                                  IL                       Js,D           4   rle
             IA               Noy z e          mqt]d         ) sirqf e: /'lqil q    al
                         Llg,sng_PSuroN

      €rq     eqn{       5 r)aqr
                              +\)               ncef n i          q5
      n No/e-8er {.2o1                                             q         e C. e
                                                                          Phon           Il fro*
   Q nlo n', o                                                      et Q*4o r rt
        L                             K          tl.                  U f'q{    )tl
                                      }S Cq
                                                       ?orr*',nq  tl;^ +l"e{ ) 0.' Do*
     r'tDers&p                                   I^) r r oc eg-.s oanl tl e{ f u: ) t
                                                       D

                  .k      I               tf                  Le"               ;\ a#orn€
   ;s        tr\^** f'or po* o )elileryto"-,1 9tlor
            ecuq.r.
   o, q*lor n",/ qJ qll. ( lqr" t)o Horutl"qn uf ilow                                     +L;
     rocesS kke5 p/Ec"                       ll o*                                               +:
               ec{..rse    Oo,uJ hoo.^, ULrl } Sho., lO Re- ,Uqto{,
                                  i
    f" or       laferlrnnln e +Le Qm6epf
                                           ^f Detrnstos *Lcl 9l ou-
                 errrs.Do) +orLe B{ausu i 5uBs{jne.le/;{,
   Lonq rns.ivt'v's(tpifl^                        ll''q*    Ae sq;J\-Cq^e eou            Pl ec
   in{o,^ rhe on *Lre Sy'e+uS o^) m€- qutf;nq e
                n* - ) q {}o t tt er/,'f hqr3.'[tn Scr."i=*{u
                              )


   in f inni                                /5" euerv +t rn e
   i/'S 1,.,'* {u, wz /o tJoun q S/qluS (an{rqn,
                         11 ,l qel cQn<'l"l 9ru
Case: 1:19-cv-00553 Document #: 36 Filed: 11/26/19 Page 2 of 3 PageID #:141




                                                                  Cour*
         is q"n)ns onrul+[+[,,: s rnE{lecLlke- f'r). B"
   Cqll t ^              frt s e|-[o r n z{ o{7,' ce l. -lqlk
    Bo. r { wLq+ et) or I +ln) uk i r/ eeb {o }q ttc e Beu *
               tt *to{ :      ng,urer +h. Pr.'
       lui'on i r qll '{ +r"l{ B'/ Qq'te- tLq'+ ; iltO
                                                 "f
     ql*orne,{ 4Linls Lrltl mou" alonq qlr{ {qgler
  orrD r^r)tL L4 s\ rlreSS e,^l f/, lS pll^,,f sf *)r"
       +. Dleqse 4voqn 7 Neen q q.l+ot'ne{ q/
                  'r   rrl*

     Qv"n   e-   9.rr         CI   eose SedA m€         -Ll^e-   5,htu5 n +lr;
                                                                       "
       #<r                  qP

         qllso Seul',nq              uor.,l   ec                              +
             t             o *i"-*        o-{ enA e"rfCs)
-cv-00553 Document #: 36 Filed: 11/26/19 Page 3 of 3 Pa
                                                  o!tr,=z
                                                  rpr#3
      t\)                                         $ H*5i.-
      O)                                          rB-F4
                                         iil B: rrB Hll
      N)
      o             2BIS   t;i,/ eS
                                                         ?
       (o
       s{
       I
                                                 z?    AIB




                                        -t2
                  C
              nQ-
              .-. Ao    (b
                               \         <-/'l



               ors
                                                      ,..    F.i       r+;     i*


               -O <,/\'
                               C)O                    .r'  :4
                                                      :tr. ,           '
                                                                           t   iil
             c-o               a'a                     :, E I-i {l
                                                       ..trf'fi
                                                         t:.f:
              -o        (1         -r. c\
               \-f      Y+-'       \o                        tl
                                                                   1           i.t
                                                                               lir

               R\                  q.t=
                                                             ,,                ti;



                sI
                                                                               i1
                                    r-   96

                6
                                   n-8
                   O'              So-                |trI-
               \               +S                     E=5
                                                                           Z

                                         r\
                                         a            Hua
                                                       H'
                                                       <fr
                                                        C)
                                                            O
                                                            O
                                                            (Jt
                                                            ()
                                                            tE)
